                  Case 5:18-cv-01125-SP Document 111-5 Filed 11/12/19 Page 1 of 6 Page ID #:2533



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DECLARATION OF LEO
                           VLADIMIR CORTEZ DIAZ; JOSUE                 MCCUSKER IN SUPPORT OF
                      13   MATEO LEMUS CAMPOS;                         DEFENDANTS’ MOTION FOR
                           MARVIN JOSUE GRANDE                         SUMMARY JUDGMENT OR, IN
                      14   RODRIGUEZ; ALEXANDER                        THE ALTERNATIVE, SUMMARY
                           ANTONIO BURGOS MEJIA; LUIS                  ADJUDICATION
                      15   PEÑA GARCIA; JULIO CESAR
                           BARAHONA CORNEJO, as
                      16   individuals,                                Magistrate
                                                                       Judge:         Honorable Sheri Pym
                      17                           Plaintiffs,
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4825-4133-9307 v1                                               5:18-CV-01125-SP
                                                                     -1-
  ATTO RNEY S AT LAW       10/28/19                                                     MCCUSKER DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-5 Filed 11/12/19 Page 2 of 6 Page ID #:2534



                       1            I, Leo McCusker, declare as follows:
                       2            1.       I have personal knowledge of the matters set forth herein, except as to
                       3   those matters stated on information and belief, and would competently testify
                       4   thereto if called and sworn as a witness.
                       5            2.       I am employed by The GEO Group, Inc. (“GEO”) as the Training
                       6   Administrator at the Adelanto Detention Center (“Facility”). As the Training
                       7   Administrator, I am responsible for the organization, implementation, coordination,
                       8   and evaluation of internal and external training programs for GEO staff, which
                       9   includes providing training on GEO’s policies and procedures. As part of this role, I
                      10   am familiar with GEO’s policies, practices, and training.
                      11            3.       GEO has policies and procedures regarding the use of force, placement
                      12   of detainees in restrictive housing units, detainee access to telephones, and
                      13   emergency plans, including responding to hunger strikes. When an officer is
                      14   initially hired, he/she must complete pre-service training, which consists of 136-
                      15   hours of training on various policies and procedures in a classroom setting. The
                      16   policies and procedures are distilled into PowerPoint presentations, and there are a
                      17   number of exams to evaluate the officer’s knowledge of the policies and
                      18   procedures. New hires are also trained on the constitutional rights of detainees.
                      19            4.       Thereafter, officers are required to complete 40 hours of on-the-job
                      20   training. Annually, officers are required to complete 40-hours of in-service training.
                      21            5.       Prior to being promoted to a supervisory position or assigned as a
                      22   transportation officer (i.e. positions that permits an officer to use and carry
                      23   chemical agents), an officer is required to complete additional training that builds
                      24   on the pre-service training. The additional training includes training specific to the
                      25   use chemical agents (e.g. pepper spray or OC spray) and covers topics such as the
                      26   use of force requirements that permit the use of chemical agents, the
                      27   decontamination process, and the effects of chemical agents on the person. The
                      28   training includes instruction in a classroom setting and, then, direct exposure to
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4825-4133-9307 v1                                                     5:18-CV-01125-SP
                                                                        -2-
  ATTO RNEY S AT LAW       10/28/19                                                           MCCUSKER DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-5 Filed 11/12/19 Page 3 of 6 Page ID #:2535



                       1   chemical agents. Thereafter, supervisors are required to complete monthly training
                       2   on various topics (e.g. completing evaluations and use of force report writing).
                       3            6.       Based on information and belief, GEO creates is policies to be
                       4   consistent with the Performance-Based National Detention Standards (standards
                       5   created by U.S. Immigration and Customs Enforcement (“ICE”) that relate to the
                       6   safety, security and conditions of confinement for detainees) and Peace Officer
                       7   Standards and Training.
                       8            7.       For example, GEO teaches its officers to only force as a last alternative
                       9   after all other reasonable efforts to resolve the situation have failed. Officers are
                      10   trained to on the “Use-of-Force Continuum,” which is a model used to illustrate the
                      11   levels of force staff may use to gain control of a detainee. The levels that are
                      12   relevant to the Facility are as follows:
                      13                 a. Staff presence without action;
                      14                 b. Verbal commands;
                      15                 c. Soft techniques (techniques from which there is minimal chance of
                      16                     injury; e.g., grasping, empty-hand, "come-along" holds, using impact
                      17                     weapons for holds, pressure to pressure points, chemical agents); and
                      18                 d. Hard techniques (techniques where there is a greater possibility of
                      19                     injury; e.g., "take-downs” or striking using impact weapons, such as
                      20                     deploying chemical agents, expandable batons, straight batons,
                      21                     authorized less-lethal devices, and specialty impact weapons).
                      22            8.       Per GEO policy, the use of chemical agents is authorized when, in
                      23   pertinent part, a detainee cannot be approached without danger to self or others and
                      24   it is determined that a delay in bringing the situation under control would constitute
                      25   a serious hazard to the detainee or others, or would result in a major disturbance or
                      26   serious property damage. Officers are trained that chemical agents may be useful to
                      27   control or quell a disturbance that is likely to develop into a serious disorder. When
                      28   a detainee has been subdued through the use of a chemical agent, staff will make
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4825-4133-9307 v1                                                      5:18-CV-01125-SP
                                                                         -3-
  ATTO RNEY S AT LAW       10/28/19                                                            MCCUSKER DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-5 Filed 11/12/19 Page 4 of 6 Page ID #:2536



                       1   physical contact with the detainee and staff are expected to maintain control of the
                       2   situation. The detainee will then be taken into custody, handcuffed, and control
                       3   holds or other restraints devices (such as leg chains or belly chains) can be utilized
                       4   based on the situation. The detainee will then be escorted to the appropriate holding
                       5   area for processing.
                       6            9.       Additionally, a detainee that has come into contact with a chemical
                       7   agent will be decontaminated/cleaned as soon as reasonably possible by flushing
                       8   the contaminated area with generous amounts of water for 5 to 10 minutes or until
                       9   the irritation is gone. This can be done in a shower, for example. Thereafter, the
                      10   detainee is examined by the medical unit that is staffed by a third party contractor.
                      11   In 2017, the third party contractor was Correction Care Solutions.
                      12            10.      Officers are trained to document all incidents involving the use of
                      13   force, and the Shift Supervisor will complete a “Use of Force/Restraints Report” to
                      14   document the use of force or chemical agents. Following any incident involving the
                      15   use of force, the Facility Administrator, Assistant Facility Administrator, Captain,
                      16   Health Services Administrator and the Field Office Director's designee shall meet
                      17   and review the incident.
                      18            11.      The review completed by supervisory staff is intended to (a) assess the
                      19   reasonableness of the actions taken by staff (e.g., if the force used was appropriate
                      20   and in proportion to the detainee's actions) and (b) confirm the actions conform to
                      21   GEO’s policies and procedures. During pre-service training, staff is made aware
                      22   that if they fail to comply with GEO’s policies and procedures, they will be
                      23   disciplined. Depending on the severity of the infraction, the discipline could result
                      24   in termination. GEO’s Use of Force policy is attached to the Appendix of Exhibits
                      25   as Exhibit “H.”
                      26            12.      Pursuant to GEO policy, a detainee may be placed in administrative
                      27   segregation when the detainee is awaiting an investigation or a hearing for a
                      28   violation of facility rules. This is not a punitive measure. A written order shall be
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4825-4133-9307 v1                                                     5:18-CV-01125-SP
                                                                        -4-
  ATTO RNEY S AT LAW       10/28/19                                                           MCCUSKER DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-5 Filed 11/12/19 Page 5 of 6 Page ID #:2537



                       1   completed and approved by a Shift Supervisor before a detainee is placed in
                       2   administrative segregation, except when exigent circumstances make this
                       3   impracticable.
                       4            13.      A detainee may be placed in Disciplinary Segregation only after a
                       5   finding by the Institution Disciplinary Panel (IDP) or equivalent that the detainee is
                       6   guilty of a high level prohibited act or rule violation. A written order detailing the
                       7   reasons for placing the detainee is disciplinary segregation shall be completed and
                       8   signed by the Disciplinary Hearing Officer before a detainee is placed in
                       9   disciplinary segregation. A copy of the order shall be given to the detainee within
                      10   24 hours with limited exceptions. This procedure is followed to ensure detainees are
                      11   given due process. GEO’s Restrictive Housing Units – Detainee Access to
                      12   Telephone policy is attached to the Appendix of Exhibits as Exhibit “I.”
                      13            14.      Officers are trained that detainees shall have reasonable and equitable
                      14   access to telephones to maintain essential community and legal contacts, unless
                      15   such access is controlled as part of the disciplinary or administrative segregation
                      16   process. The facility shall not restrict the number of calls a detainee places to
                      17   his/her legal representatives, nor limit the duration of such calls by rule or
                      18   automatic cut-off, unless necessary for security purposes or to maintain orderly and
                      19   fair access to telephones. Under no circumstance is a detainee permitted to make or
                      20   be involved in a “three-way” call. Detainees are made aware that three-way calls
                      21   are prohibited when they arrive at the Facility. GEO’s Communication, Mail, And
                      22   Visitation policy is attached to the Appendix of Exhibits as Exhibit “J.”
                      23            15.      Per GEO policy, officers are also trained to identify any detainee who
                      24   may use a hunger strike to resolve personal issues. Officers are instructed to attempt
                      25   to negotiate with the individual or key leader in a group to discontinue the proposed
                      26   Hunger Strike. If negotiations fail, the detainee(s) are isolated from the General
                      27   Population and placed in Medical. If the group is too large, the detainee(s) should
                      28   be taken to an alternative housing unit or an area where food intake can be
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4825-4133-9307 v1                                                     5:18-CV-01125-SP
                                                                        -5-
  ATTO RNEY S AT LAW       10/28/19                                                           MCCUSKER DECL. ISO MSJ
     LOS A NG EL ES
                    Case 5:18-cv-01125-SP Document 111-5 Filed 11/12/19 Page 6 of 6 Page ID #:2538



                     1   monitored. GEO's Emergency Plans Manual- Hunger Strike Response Plan is
                     2   attached to the Appendix of Exhibits as Exhibit "K."
                     3            16.       Based upon information and belief, I am not aware of any information
                     4   that would demonstrate GEO has unconstitutional or deficient policies or training
                     5   on use of force. If GEO became aware of any situations indicating that a policy or
                     6   practice needed to be updated, those changes would be made.
                     7            I declare under penalty of perjury under the laws of California and the United
                     8   States of America that the foregoing is true and correct.
                     9
                    10            Executed on November //2019, at Adelanto, California.


                                                                               ~CUSKER
                    11
                    12                                       -

                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
BURKE, WILLIAMS      &
                         LA #4825-4133-9307 v 1                                                   5:18-CV-01125-SP
  SORENSEN, LLP
                                                                      -6-
  ATTORNEYS AT LAW       10/28/19                                                          MCCUSKER DECL. ISO MSJ
    lu~ ANr.;~L~~
